Citation Nr: 0836918	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-32 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active military service from April 2000 to 
December 2004.  He is credited with 3 years, 6 months, and 27 
days of net active service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 determination by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for educational 
assistance under Chapter 30 of the Montgomery GI Bill.

The veteran requested and was scheduled to appear at a Travel 
Board hearing in June 2008.  However, he failed to report for 
this hearing and provided no explanation for his absence.  
His request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran's period of service which ended on December 
20, 2004, is characterized as Under Honorable Conditions 
(General), which is not considered to be an honorable 
discharge for purposes of Chapter 30 eligibility.

2.  The veteran is not service connected for any disability 
and the evidence does not show that he had a physical 
condition that interfered with the performance of his duties.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. § 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because the 
application of the law to the facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The veteran contends that he has met the requirements for 
basic eligibility for educational assistance under Chapter 
30, Title 38, of the United States Code.  During his March 
2006 hearing before a hearing officer at the RO, he testified 
that he "served three years of war continuously," was 
paying for the MGI bill (Montgomery GI Bill or Chapter 30 
benefits), and his discharge is the result of "paperwork 
screw-up," which is also the reason why he was discharged 
early from his four year initial term of enlistment.  
Therefore, the veteran believes that he has met the 
requirements for basic eligibility for chapter 30 benefits.

In pertinent part, VA law and regulation, 38 U.S.C.A. § 3011 
and 38 C.F.R. § 21.7042, provide that an individual may 
establish eligibility for basic educational assistance based 
on service on active duty under the following terms, 
conditions and requirements.

The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces.  38 C.F.R. 
§ 21.7042(a)(1).

Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces.  38 C.F.R. § 21.7042(a)(2).

Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree.  38 C.F.R. 
§ 21.7042(a)(3).

After completing the service requirements of this paragraph 
the individual must (i) Continue on active duty, or (ii) Be 
discharged from service with an honorable discharge, or (iii) 
Be released after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) Be placed 
on the retired list, or (B) Be transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or (iv) Be released 
from active duty for further service in a reserve component 
of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service.  38 C.F.R. § 21.7042(a)(4).

An individual who does not meet the requirements of paragraph 
(a)(2) of this section is eligible for basic educational 
assistance when he or she is discharged or released from 
active duty (i) For a service-connected disability, or (ii) 
For a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty if his initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
his initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).

The evidence includes the veteran's DD Form 214, Certificate 
Of Release Or Discharge From Active Duty, which reflects that 
the veteran served from April 2000 to December 2004 and his 
net active service was for 3 years, 6 months, and 27 days.  
His character of service was Under Honorable Conditions 
(General).  The separation code was JKA, which represents 
Discreditable Incidents - Civilian or Military.  This is 
confirmed by the narrative reason for separation contained on 
the DD Form 214, which was notes Misconduct-Pattern of 
Misconduct.  This type of discharge is considered to be a 
less than honorable discharge.  See M-22-4, Part V, para. 
1.17(e)(2).  An honorable discharge or honorable service is 
required for basic eligibility.  Therefore, this does not 
constitute qualifying service.  38 C.F.R. § 21.7042(a)(4).

Upon consideration of the foregoing, the Board finds that the 
veteran does not have the qualifying service necessary for 
basic eligibility for educational assistance benefits under 
Chapter 30 because the character of his period of active duty 
service is not considered to be honorable.

At this juncture, the Board notes that it has considered the 
veteran's contentions that the unsatisfactory service which 
led to his the December 2004 discharge Under Honorable 
Conditions (General) was the result of a "paperwork screw-
up."  However, his DD 214 reflects the separation code as 
JKA, for Discreditable Incidents - Civilian or Military, and 
the narrative reason for separation notes Misconduct-Pattern 
of Misconduct.  The Board must conclude that the evidence 
does not support the veteran's contentions that his discharge 
was the result of a "paperwork screw-up."  

Finally, the Board notes that there is no evidence in the 
record and the veteran does not contend that service 
connection has been established for any disability; thus, 
there is no basis for entitlement to basic eligibility 
resulting from a physical condition.  38 C.F.R. 
§ 21.7042(a)(5).

In reaching this decision, the Board notes that VA is bound 
by the findings of the service department on matters 
regarding character of discharge, and may not make its own 
character of discharge determination for a discharge that is 
less than honorable.  See M-22-4, Part V, para. 1.17(e)(2), 
Note 1.  The record indicates that the veteran has been 
provided with information as to how to seek a change in the 
character of discharge from the service department.  The 
veteran is free to seek an upgrade in his character of 
discharge to honorable and to reapply if one is obtained.


ORDER

The veteran does not have basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code; his appeal is denied.



________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


